IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia M. White,                          :
                         Appellant          :
                                            :
      v.                                    :
                                            :
Southeastern Pennsylvania                   :
Transportation Authority                    :      No. 625 C.D. 2015


                                     ORDER


            NOW, December 28, 2015, having considered appellant’s application for

reargument or for rehearing en banc and appellee’s response thereto, the application is

denied.


                                            _________________________________
                                            DAN PELLEGRINI,
                                            President Judge